[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT

                                         

No. 97-2296

                   ALICIA QUINONES, ET AL.,

                    Plaintiffs, Appellees,

                              v.

                      K-MART CORPORATION,

                     Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

        [Hon. Hector M. Laffitte, U.S. District Judge]

                                         

                            Before

                     Boudin, Circuit Judge,
                 Coffin, Senior Circuit Judge,
                   and Lynch, Circuit Judge.

                                         

Eduardo A. Vera Ramirez and Ramirez Lavandero, Landron &amp; Vera on
brief for appellant.
Sigfredo A. Irizarry Semidei on Motion and Memorandum for Summary
Disposition for appellees.

                                         

                       March 13, 1998 
                                        

    Per Curiam.  Upon careful review of appellant's brief,
appellee's motion for summary disposition, and the record, we
conclude that appellant's contentions lack merit.  The
magistrate judge correctly disposed of those issues in the
Opinion and Order dated September 30, 1997.
    Affirmed.  See 1st Cir. Loc. R. 27.1.